DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Mingji Jin (Reg. No. 69,674) on 2/25/2022.
The application has been amended as follows: 
Claim 2 reads as follows: 
The apparatus as claimed in Claim 1, wherein the first waveform corresponds to a first plurality of subcarriers and the second waveform corresponds to a second plurality of subcarriers, and the first and second plurality of subcarriers are different.
Claim 3 reads as follows: 
 The apparatus as claimed in Claim 1, wherein the first waveform is absent of signals required for determination of the equalizer coefficients of the adaptive filter at frequencies occupied by the second plurality of frequency- separated signals of the second waveform. 
Claim 4 reads as follows: 
 The apparatus as claimed in Claim 1, wherein the second waveform is absent of signals required for determination of the equalizer coefficients of the adaptive filter at frequencies occupied by the first plurality of frequency-separated signals of the first waveform.
Claim 5 reads as follows: 
The apparatus as claimed in Claim 1, wherein the first plurality of frequency-separated signals and the second plurality of frequency-separated signals are interleaved in the frequency domain.
Claim 6 reads as follows: 
 The apparatus as claimed in Claim 1, wherein: the adaptive filter and the coefficient processor are arranged to estimate coefficients of a frequency domain self-interference transfer function modelling changes undergone by the first waveform in and between the transmitter chain and the receiver chain: the adaptive filter is arranged to estimate coefficients of a frequency domain cancellation transfer function modelling changes undergone by the second waveform in and between the auxiliary transmitter chain and the receiver chain; and the interpolation processor is arranged to estimate coefficients of the frequency domain self-interference transfer function in respect of frequencies absent from the first waveform and coefficients of the frequency domain cancellation transfer function in respect of frequencies absent from the second waveform.
Claim 7 reads as follows: 
 The apparatus as claimed in Claim 6, wherein the self-interference transfer function models processing of the first waveform performed by the transmitter chain, the receiver chain and coupling of the first waveform from the transmitter chain to the receiver chain; and the cancellation transfer function models processing of the second waveform performed by the transmitter chain, the receiver chain and interconnecting circuits.
Claim 8 reads as follows: 
The apparatus as claimed in Claim 6, wherein the interpolation processor is arranged to estimate the coefficients of the frequency domain self-interference transfer 
Claim 9 reads as follows: 
 The apparatus as claimed Claim 6, wherein the interpolation processor is arranged to estimate the coefficients of the frequency domain cancellation transfer function in respect of frequencies respectively between adjacent frequencies present in the second waveform.
Claim 10 reads as follows: 
 The apparatus as claimed in Claim 6, wherein the coefficient processor is arranged to receive the estimated frequency domain self-interference transfer function and the estimated frequency domain cancellation transfer function from the interpolation processor, the coefficient processor being arranged to calculate the equalizer coefficients for the adaptive filter using the estimated frequency domain self-interference transfer function and the estimated frequency domain cancellation transfer function.
Claim 11 reads as follows: 
The apparatus as claimed in Claim 10, wherein the coefficient processor is arranged to calculate filter coefficients of the adaptive filter by negative sign division of the estimated frequency domain self- interference transfer function by the estimated frequency domain cancellation transfer function.
Claim 12 reads as follows: 
The apparatus as claimed in Claim 1, wherein the adaptive filter and the coefficient processor are arranged to modify a tapped transitory signal based on a transmission signal generated in the transmitter chain so that the modified tapped transitory signal 
Claim 13 reads as follows: 
The apparatus as claimed in Claim 12, wherein the auxiliary transmitter chain comprises the adaptive filter, the coefficient processor, and transmitter chain processors, the auxiliary chain input node of the auxiliary transmitter chain being operably coupled to the adaptive filter and the coefficient processor, the transmitter chain processors being arranged to complete processing of the tapped transitory signal in accordance with a desired modulation scheme for the transmitter chain.
Claim 14 reads as follows: 
The apparatus as claimed in Claim 12, wherein the adaptive filter configured using the equalizer coefficients is arranged to modify the tapped transitory signal so that the auxiliary transmitter chain provides, at the received signal input node of the receiver chain, an antiphase estimate of the received transmission signal coupled from the transmitter output node of the transmitter chain to the received signal input node of the receiver chain.
Claim 16 reads as follows: 
The apparatus as claimed in Claim 15, further comprising:
a balancing impedance controller having an input operably coupled to an output of the receiver chain; and a variable impedance having a control input operably coupled to an 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/28/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in claims 1, 15, and 17-21. The closet prior art of record is US 2016/126985 A1 by Tian et al. (hereafter referred to as Tian) which is directed towards an active interference cancellation (AIC) apparatus with an auxiliary transmitter chain comprising an adaptive filter. Also, US 2013/294295 A1 by Viswanathan et al. (hereafter referred to as Viswanathan) is directed towards canceling a transmit signal component leaked into a receive chain front-end. However, both Tian and Viswanathan fail to disclose an interpolation processor; wherein the coefficient processor is operably coupled to the receiver chain and the adaptive filter; the interpolation processor is arranged to cooperate with the coefficient processor; the transmitter chain is arranged to generate, when in use, a first waveform comprising a first plurality of frequency-separated signals; contemporaneously with the transmitter chain, the auxiliary transmitter chain is arranged to generate a second waveform comprising a second plurality of frequency-separated 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATASHA W COSME/Primary Examiner, Art Unit 2465